Case 4:20-cv-00514-MW-MAF Document 10 Filed 12/29/20 Page 1 of 9

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

Tallahassee Division

CAROLYN ANN MILLER Case No. 4:20-cv-00514-MW-MAF
(to be filled in by the Clerk's Office)

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

~V~

Jury Trial: (check one) [Xlves [_|No

EBS SECURITY INC
and
PRINTELLA BUCKHEAD

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

ee eee

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name (; OKolue VV; ller
Street Address \Fl ( ave L.
City and County ADalachil ‘ola [- L. 423380

 

 

 

 

 

State and Zip Code Fre wich. (Ware de,
Telephone Number ES56- Qe - AG Ge)
E-mail Address Ve ered rol sy) CH lo G Cr YG! Co Ww)

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person’s job or title (if/known). Attach additional pages if needed.

Page | of 6

 
Case 4:20-cv-00514-MW-MAF Document 10 Filed 12/29/20 Page 2 of 9

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

\) CG Nee

 

 

beak

 

Pau

 

|

 

Name (Y ‘che |

Job or Title (known) Viegude nant
Street Address Pa AGING Cy Ie
City and County El. SQH0 |

State and Zip Code

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 2

oan ail: ad | Counce)

 

uth

Street SUL de C,

 

we Desai
Job or Title ((f known) LO o Ee . FO (&
Street Address VO Kanu tle

 Davat

 

City and County

 

State and Zip Code

Flu cide 3

Telephone Number

 

CO - Go3 - 4

E-mail Address (if known)

AXOA
OLD

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

‘E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6
Case 4:20-cv-00514-MW-MAF Document 10 Filed 12/29/20 Page 3 of 9

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc, Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

= BD Haris
Street Address Ss} G FE i pth Street

City and County Da name 0G fey El Loe 29 Gol
State and Zip Code ,

 

Telephone Number

 

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

L

[Oh UO U

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VI, you must Jirst obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission, )

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Page 3 of 6
Case 4:20-cv-00514-MW-MAF Document 10 Filed 12/29/20 Page 4 of 9

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Til.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

LIRIIOUE

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
Sept 10, Doi4 Buy aq_oi4
C, I believe that defendant(s) (check one):

L
[X]

is/are still committing these acts against me.

is/are not still committing these acts against me.

 

 

 

D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race
color
gender/sex be. vy le
religion

a |

 

national origin

age (vear of birth) IF bb a (only when asserting a claim of age discrimination.)
disability or perceived disability (specify disability)

 

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 4:20-cv-00514-MW-MAF Document 10 Filed 12/29/20 Page 5of9

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

TV. Exhaustion of Federal Administrative Remedies

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

Oct 14, aol
B. The Equal Employment Opportunity Commission (check one):
[] has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (date) IO ~ Diy. j

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C, Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[| 60 days or more have elapsed.
[XM less than 60 days have elapsed.

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 4:20-cv-00514-MW-MAF Document 10 Filed 12/29/20 Page 6 of 9

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VI.

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 4 DO

 

Signature of Plaintiff (\ Oc col. mn (Y \iSlow
Printed Name of Plaintiff C Grola i Vitter
\

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
~ Case 4,20-Cy500514-MW-MAF Document 10 Filed 12/29/20 Page 7 of 9
Degust Se, det
Agog O Vert Ab Cag Le ny Wothony Wao eeutt CF €&S
Security Dweer Orind]eya. PuckKhead. Hhok 2 Was be. nq
Disceimnakd AGE Ast Dy l, @eutenant (YVicheal earner
yy Ao bee No We ckd TOue\ wD AM Ahe Male Erno louces aS
MOKEAE lo Ney he. OMY Bla. Ferncle. Qce. 59. TE Us eine
PVoick& bu LT. Wickeat Deaner at A Hares. Not bene Te \d
Antreretion Qe lati ney 4p Gur Job. \avalvi ng, Fearn Wares | Rerles ho
per Ne, SEKE OS Armed Se curt dy NYS Coie Q indy Weed re bo My
ate. Ned cen plouces Wed Not ANcud We Ab As ic Qo OUesthrens
oe Awe Zeb Or Vitel TA foreman .  LOOK\d \Noue Ap ASK one of
be Ne Uhre \\ Noo) car a

~ Wale, Workers. AN The OME Woes WAS Voce ME, W oe Gloves.
<h Le Letc. ee ee Oo |
| ‘ _ eee Mero Ess Yen Weeled uy LY. Wicheal Decree
LoWik Mele Wee Wot neeses - Mr Gehran Gedwoin wd tr,
Ricky Khair QW Welh es Security: Decouse C Mis Kubo about

Wickroc\ Dares wr LAGG Re rari ale dy OQ AS \. dyolk \ecd, As me he: ng
Veto ancle &.

Sep IO, JIA

A Pe ported to Locrk Oct bo bd On _ eT. (Wichex| Deanr AlSO WES
ON duty @ Anes $e. fon his Grrival ka Waited 410 he. (ice Gand
AV he Nae Gmoplsyers Cand museif Was Prescot. he ASte& Liha Euerepye
was Skending Ground 1 Are GAVEL. Cond DobOIAE VE Pest, WE ONS ces
ony Rest Cah thine] Abe. jor Your. 20 oer lech © As fod ui.
We OEE LOGS Ye Go. 94 tb be Como iy Ot lesee hm Every dee aT ne Stak
Wr WES HON OF MO lousseess UNO Akiva be Cone i Gand that TF LSM
nia Vee. © Skok Q TV Wonkd O Werdent Depart ts lerje this P ond
Pe Serd Pe Wasnt going 1 Jove Me Anethenc, TE then Proceeded teil hoon
Yoo. ar Wes Going 4Cal) Ms. Prinktler Buc lead Ve Lor ked Hasan Come.
Dack Ahart (3) min Cad tid hae tO Take MY Du bet oF. Not Fanta.ne
Wek be bedeatta cues beaweiar > BBaHhen RD eMedia edyq ces hove bs
Asis Gnd he Said thal or Woes Roleived ve m4 clea fir eck, onl
T Osted WO TE being Fredjbe Sard Ao sash Jo ene Rar toda.
he hen ms Buctchead beg te SP eae Ahroug fe p hong oh d
said ft do Wheb he Sard. T Asked he al that tire iso lees The, ne
red, ske Sard No ust | Sp home fr che) amd Ske Wil Gi me lab
Hears Passed nd GW. Buckhead Gated And Stakdtheat CT. Wechea|
Dearer dent Wank A Weric LOY PR Ancynure, Gad She Witt Stead bey
aes Decks rons. 1 Rien ded LAA Ree Hol tn ab -U is Loh | She. Cone,

doen From TW Gcisonus ie, Gad TAVic Wi ait he poate. jm Plouees
Shak Or, Deaner Ob Aude Toxrerds me bere Sho mae this
Pears ron, Goer Rusast MS) BI When Hs. Buctthecd WireQl we She
cay been qo PGncncney Co Wen Fecksanu Wie we SOcoK Bh Alf Abe
Zmrplyes Abort U. Deanee Goa duct. We Comrd Gola Relate TA formectan
Dy Phone bo her. WS. Buck had Stak& She Teremncte my Emplecyrent
on See, OF D0iG bat if Wes cn Seet. OIG. MS. Bucichead
Farle 45 Ore ly INVES Cpe my Con glaing iP the Eee. | aS Mr.
Wc iyautt Which Las Prrwarda to her Also, Mey Weioess vths
Lepore is Mr EON aA Gedurn ayd Rao Hay. how WV SPeec un

ON have Mir. beac. nes heen Ter minckQ From ERS Secu; My Wan
MS Conduch Cmd \oad Como lands.
 

 

 

 

CAROLYN MILLER : F
ese) 276-2985 / at LBs LTR I OF 1

DATE: 28 DEC 2e20
PANania CITY FL. 32405-2994

SHIP CLERKS’ OFFI cE / L
TO: 111 N ADAMS ST

=/ FL 323 O-O1
=) —_UIMTMONTAII |
US HEAT DAY AIR AER TP)

 

BILLING: PrP

Tad £2.80r 2zP 450 38.5U tavzeeE

 

ST cheered sci nde epncit cet nce
aa a ae at etch ete acne eerinmtes

Oo.
ie
<
=
2
=
os)

cde
Lo
CO
oO
>
2
Oo
N

Case 4

|
j
‘

 
